Citation Nr: 0513333	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  02-05 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to April 20, 2001, for 
a grant of service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
December 1976.  He died in April 1988.  The appellant is the 
veteran's surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The RO granted entitlement to service connection 
for the cause of the veteran's death effective from April 20, 
2001.  

The appellant brought an appeal to the United States Court of 
Appeals for Veterans Claims (CAVC) from an October 2002 
decision of the Board that affirmed the April 20, 2001 
effective date upon finding that the June 1988 decision 
wherein the RO denied service connection for the cause of the 
veteran's death was final and that there was no clear and 
unmistakable error (CUE) in that decision.  

In January 2004, the CAVC vacated the October 2002 Board 
decision and remanded the matter to the Board for 
readjudication and the issuance of a new decision on the 
questions of whether the June 1988 RO decision was final and 
whether April 20, 2001, was the correct effective date.  The 
CAVC noted the issue of whether there was CUE in the June 
1988 RO decision was deemed abandoned, as the appellant did 
not take issue with the Board's finding that there was no CUE 
in that decision.  

In August 2004 the Board remanded the case to the RO for 
further development as directed in the CAVC order.  As noted 
in the Board remand, the case was reassigned to another 
Veterans Law Judge as provided in 38 C.F.R. § 19.3(b).  The 
former Member participated in the final determination that 
had been issued in October 2002.  See 38 C.F.R. § 20.707.  In 
September 2004, responding to the request for additional 
evidence or argument, the appellant's attorney submitted a 
copy of the brief filed with the CAVC on behalf of the 
appellant.  The attorney in response to a supplemental 
statement of the case in October 2004 asked that the matter 
be returned to the Board for a new decision.  No request for 
a hearing was received in response to the November 2004 
notice of transfer of the appeal to the Board.


FINDINGS OF FACT

1.  The RO on June 8, 1988 denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death; the appellant was notified of that decision 
and of her appellate rights by VA letter dated June 27, 1988 
mailed to her address of record and she did not appeal that 
determination.

2.  The appellant again claimed entitlement to service 
connection for the cause of the veteran's death in February 
1999; the RO informed her by letter dated in February 1999 of 
the prior denial and the necessity to submit new and material 
evidence in conjunction with that claim; VA received her 
application to the reopen the claim on April 20, 2001 with 
supporting medical evidence.

3.  Pursuant to a decision in August 2001 wherein the RO 
granted entitlement to service connection for the cause of 
the veteran's death, the RO established an effective date of 
April 20, 2001, the date an application to reopen the claim 
was received; there was no earlier pending claim.  


CONCLUSIONS OF LAW

1.  The June 8, 1988 rating decision wherein the RO denied 
entitlement to service connection for the cause of the 
veteran's death was not appealed and is final.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1310, 5107, 7105 (West 2002); 38 C.F.R. 
§§ 3.103, 3.104(a), 3.105(a) (2004).

2.  The criteria for an effective date prior to April 20, 
2001, for a grant of service connection for the cause of the 
veteran's death are not met as a matter of law.  38 U.S.C.A. 
§§ 501, 5108, 5110, 5111, 7111 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.103 (1988), 3.158, 3.400 (2004) Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that the appellant filed her initial 
application (VA Form 21-534) in May 1988 to establish service 
connection for the cause of the veteran's death.  The June 
1988 rating decision shows that the RO considered the 
veteran's service medical records, the report of his medical 
treatment during 1979 and 1980 at a military hospital, the 
report of a VA physical examination in June 1981, and his 
death certificate.  

At the time of his death, the veteran had established service 
connection for left ear hearing loss rated 10 percent and for 
residuals of a right ankle fracture and tinea, each rated 
noncompensable (0 percent).

The record shows that the RO mailed notice of the June 1988 
rating decision to the appellant at the address she provided 
in her application for DIC.  The June 1988 VA notice 
correspondence was a form letter (VA Form 20-8993) that 
advised her the claim for cause of death was denied as the 
evidence did not establish that the veteran's death was due 
to a service-connected disability.  The front of the letter 
contained information directing her to the statement of 
appeal rights located on the reverse side of the 
correspondence.  The statement of appeal rights included 
notice of the right to a hearing and to submit additional 
evidence.  The record indicates the notice was not returned 
to VA as undelivered.  She provided the same Altus, Oklahoma 
address on a VA form 21-4138 that VA received in October 1988 
with information clarifying her marital status.

The RO received another VA Form 21-534 from the appellant 
seeking DIC and/or death pension in February 1999 with a 
physician's statement directed to her medical status.  A VA 
letter dated in February 1999 advised her of the June 1998 
notice letter and the need for new and material evidence to 
reopen the claim of service connection for the cause of the 
veteran's death.  The letter referred her to an enclosed 
statement of appeal rights and advised her that the claim 
could be reopened at any time with the submission of such 
evidence.  The letter indicates that a copy was sent to a 
representative.  The record shows the notice letter was not 
returned to VA through the postal service undelivered for any 
reason.  In March 2001 the appellant sought to establish 
entitlement to special monthly pension and she enclosed a 
medical statement of her condition with her application.  

On April 20, 2001 the RO received the appellant's request to 
reopen her claim of service connection for the cause of the 
veteran's death.  With her application, she enclosed a recent 
statement from an Air Force physician that contained an 
opinion that the veteran's COPD more likely than not began to 
develop while he was on active duty.  

The RO issued a rating decision in August 2001 granting 
entitlement to service connection for the cause of the 
veteran's death based upon the reopened claim received on 
April 20, 2001.  The VA notice letter in September 2001 
advised her of the favorable determination and that DIC 
payments commenced on May 1, 2001.  

The disagreement with the April 20, 2001 effective date for 
DIC was grounded in a claim that the June 1988 decision 
denying her claim was erroneous since the same evidence was 
relied upon for a supporting medical opinion that the VA 
accepted to grant the benefit in 2001, and that VA did not 
thoroughly review the veteran's records when it rendered the 
decision in June 1988, nor was that decision consistent with 
common sense, governing rules or a true sense of fairness.  
The appellant's hearing testimony was an elaboration upon 
these contentions.  

The appellant's attorney argues that the appellant should 
receive an effective date for DIC retroactive to her initial 
claim in 1988 since the notice of the June 1988 decision did 
not conform to the requirements of 38 C.F.R. § 3.103(e) 
rendering the decision not final and alternatively that 
38 C.F.R. § 3.400(q) is invalid as it is inconsistent with 
38 U.S.C.A. §§ 5108 and 5110 regarding the effective date 
payment of compensation.

Criteria

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. (a) Unless 
specifically provided. On basis of facts found. (k) Error 
(Sec. 3.105). Date from which benefits would have been 
payable if the corrected decision had been made on the date 
of the reversed decision. (q) New and material evidence (Sec. 
3.156)--(1) Other than service department records--(i) 
Received within appeal period or prior to appellate decision. 

The effective date will be as though the former decision had 
not been rendered. See Secs. 20.1103, 20.1104 and 
20.1304(b)(1) of this chapter. (ii) Received after final 
disallowance. Date of receipt of new claim or date 
entitlement arose, whichever is later. (2) Service department 
records. To agree with evaluation (since it is considered 
these records were lost or mislaid) or date of receipt of 
claim on which prior evaluation was made, whichever is later, 
subject to rules on original claims filed within 1 year after 
separation from service. See paragraph (g) of this section as 
to correction of military records.(r) Reopened claims. (Secs. 
3.109, 3.156, 3.157, 3.160(e)) Date of receipt of claim or 
date entitlement arose, whichever is later, except as 
provided in Sec. 20.1304(b)(1) of this chapter.  38 C.F.R. 
§ 3.400.  

Subject to the provisions of section 5101 of this title, 
where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  
38 U.S.C.A. § 5110(g).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error. Where 
evidence establishes such error, the prior decision will be 
reversed or amended. 

For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision. Except as provided in 
paragraphs (d) and (e) of this section, where an award is 
reduced or discontinued because of administrative error or 
error in judgment, the provisions of Sec. 3.500(b)(2) will 
apply.  38 C.F.R. § 3.105(a).

(a) Notwithstanding section 5110 of this title or any other 
provision of law and except as provided in subsection (c) of 
this section, payment of monetary benefits based on an award 
or an increased award of compensation, dependency and 
indemnity compensation, or pension may not be made to an 
individual for any period before the first day of the 
calendar month following the month in which the award or 
increased award became effective as provided under section 
5110 of this title or such other provision of law.

(b)(1) Except as provided in paragraph (2) of this 
subsection, during the period between the effective date of 
an award or increased award as provided under section 5110 of 
this title or other provision of law and the commencement of 
the period of payment based on such award as provided under 
subsection (a) of this section, an individual entitled to 
receive monetary benefits shall be deemed to be in receipt of 
such benefits for the purpose of all laws administered by the 
Secretary. 


(2) If any person who is in receipt of retired or retirement 
pay would also be eligible to receive compensation or pension 
upon the filing of a waiver of such pay in accordance with 
section 5305 of this title, such waiver shall not become 
effective until the first day of the month following the 
month in which such waiver is filed, and nothing in this 
section shall prohibit the receipt of retired or retirement 
pay for any period before such effective date.

(c)(1) This section shall apply to payments made pursuant to 
section 5310 of this title only if the monthly amount of 
dependency and indemnity compensation or pension payable to 
the surviving spouse is greater than the amount of 
compensation or pension the veteran would have received, but 
for such veteran's death, for the month in which such 
veteran's death occurred. (2) In the case of a temporary 
increase in compensation for hospitalization or treatment 
where such hospitalization or treatment commences and 
terminates within the same calendar month, the period of 
payment shall commence on the first day of such month.  (d) 
For the purposes of this section, the term ''award or 
increased award'' means - (1) an original or reopened award; 
or (2) an award that is increased because of an added 
dependent, increase in disability or disability rating, or 
reduction in income.  38 U.S.C.A. § 5111.

(a) The Secretary has authority to prescribe all rules and 
regulations which are necessary or appropriate to carry out 
the laws administered by the Department and are consistent 
with those laws, including -(1) regulations with respect to 
the nature and extent of proof and evidence and the method of 
taking and furnishing them in order to establish the right to 
benefits under such laws; (2) the forms of application by 
claimants under such laws; (3) the methods of making 
investigations and medical examinations; and (4) the manner 
and form of adjudications and awards. (b) Any rule, 
regulation, guideline, or other published interpretation or 
order (and any amendment thereto) issued pursuant to the 
authority granted by this section or any other provision of 
this title shall contain citations to the particular section 
or sections of statutory law or other legal authority upon 
which such issuance is based.  

The citation to the authority shall appear immediately 
following each substantive provision of the issuance. (c) In 
applying section 552(a)(1) of title 5 to the Department, the 
Secretary shall ensure that subparagraphs (C), (D), and (E) 
of that section are complied with, particularly with respect 
to opinions and interpretations of the General Counsel. (d) 
The provisions of section 553 of title 5 shall apply, without 
regard to subsection (a)(2) of that section, to matters 
relating to loans, grants, or benefits under a law 
administered by the Secretary.  38 U.S.C.A. § 501. 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  

If received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  (b) A communication received 
from a service organization, an attorney, or agent may not be 
accepted as an informal claim if a power of attorney was not 
executed at the time the communication was written.  (c) When 
a claim has been filed which meets the requirements of § 
3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  

Acceptance of a report of examination or treatment as a claim 
for increase or to reopen is subject to the requirements of 
Sec. 3.114 with respect to action on Department of Veterans 
Affairs initiative or at the request of the claimant and the 
payment of retroactive benefits from the date of the report 
or for a period of 1 year prior to the date of receipt of the 
report.  38 C.F.R. § 3.157.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  

The date of a uniformed service examination which is the 
basis for granting severance pay to a former member of the 
Armed Forces on the temporary disability retired list will be 
accepted as the date of receipt of claim.  The date of 
admission to a non-VA hospital where a veteran was maintained 
at VA expense will be accepted as the date of receipt of a 
claim, if VA maintenance was previously authorized; but if VA 
maintenance was authorized subsequent to admission, the date 
VA received notice of admission will be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  

A finally adjudicated claim is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier. 

A reopened claim is any application for a benefit received 
after final disallowance of an earlier claim, or any 
application based on additional evidence or a request for a 
personal hearing submitted more than 90 days following 
notification to the appellant of the certification of an 
appeal and transfer of applicable records to the 
Board of Veterans' Appeals which was not considered by the 
Board in its decision and was referred to the agency of 
original jurisdiction for consideration as provided in Sec. 
20.1304(b)(1) of this chapter.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

The claimant will be notified of any decision affecting the 
payment of benefits or granting relief.  Notice will include 
the reason for the decision and the date it will be 
effectuated as well as the right to a hearing...The 
notification will also advise the claimant of his right to 
initiate an appeal by filing a Notice of Disagreement...the 
notice will advise him of the periods in which an appeal must 
be initiated and perfected.  38 C.F.R. § 3.103(e) (1988).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified principally at 
38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of the effective date 
for a grant of entitlement to DIC and finality of the June 
1988 RO rating decision has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient for an 
informed determination and there does not appear to be any 
outstanding development that could prejudice this 
determination.

It could be argued that the recent precedent opinion of the 
VA General Counsel holding the applicable effective date for 
service connection does not require another VCAA notice 
applies as it was not discussed in the CAVC order.  The 
General Counsel reasoned that under 38 U.S.C. § 5103(a), the 
Department of Veterans Affairs (VA), upon receipt of a 
complete or substantially complete application, must notify 
the claimant of the information and evidence necessary to 
substantiate the claim for benefits.  

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

Here the appellant received VCAA notice in June 2001 under 
the applicable notice and duty to assist provisions that 
discussed the medical evidence she submitted in April 2001 
and asked her if she had anything further to submit.  More 
complete notice was given through the development that 
followed the Board remand in August 2004 as to what elements 
were needed to establish the earlier effective date for DIC 
and lack of finality in the June 1988 rating decision.  

Principally the development dealt with assembling a record 
that would support the application to reopen the claim.  
Thus, the reasoning applied in the situation discussed in 
VAOPGCPREC 8-03 would be as applicable to the situation in 
this case where the appeal of the respective effective date 
for DIC was brought from the August 2001 grant of service 
connection.  The Board is not free to accept or reject 
General Counsel opinions on its own motion.  Rather, a 
federal statute expressly requires that the Board "shall be 
bound in its decisions by...the precedent opinions of the 
chief legal officer of the Department."  38 U.S.C.A. § 
7104(c) (West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 
2000).  

However, subsequent development renders any deficiency in 
VCAA notice essentially harmless.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The Board 
notes the appellant did not identify supportive evidence on 
either issue.  

The RO sent a VCAA compliant letter in September 2004 that 
was tailored to the issues addressed in the CAVC remand and 
the appellant's attorney did respond with argument grounded 
in interpretation of law and regulation as to why the 
effective date should coincide with the date she filed her 
original claim rather than any information regarding a 
pending claim or whether notice had been received.  In 
addition VA contacted the appellant late in 2004 and she 
advised VA that she had no additional evidence to submit.  

Thus, in the claim for an earlier effective the VA has made 
more than an adequate effort to assist in obtaining a 
complete record.  See also VAOPGCPREC 7-04. 

The CAVC concluded that the VCAA would be applicable to the 
question of finality of the June 1988 rating decision or the 
determination of the effective date for compensation.  
However, though seemingly ubiquitous in its application this 
case presents one of the judicially recognized exceptions.  

Here the extant law regarding effective dates for DIC 
benefits in general control the appellant's situation and no 
amount of assistance or additional notice from VA will change 
the outcome.  See generally, Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000); see also Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (holding that statutory interpretation 
questions not affected by enactment of VCAA).  See also Kane 
v. Principi, 17 Vet. App. 103 (2003) (extending 
nonapplication to regulatory interpretation questions).  See 
also Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board concludes this is the case since appellant's 
counsel in responding to the VCAA notice of September 2004 
does not argue any factual issue.  Williams (Shirley) v. 
Principi, 15 Vet. App. 189, 199 (2001) (en banc).  The 
appellant has framed the argument regarding the applicable 
law and regulations governing effective date determinations 
as one of statutory construction and regulatory 
interpretation rather than any factual matter such as whether 
there was a pending claim prior to the April 2001 submission 
that could be asserted as a basis for an earlier effective 
date.  

In essence the argument is grounded in the theory that the 
regulation misinterprets the enabling law by establishing an 
effective date for reopened claims different from that for 
the original claim.  Thus with no outstanding duty to notify 
and/or to assist, the Board turns to an evaluation of the 
claims on the merits.

The VCAA is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) holding a remand 
under the VCAA is not required where an appellant was fully 
notified and aware of the type of evidence required to 
substantiate a claim and no additional assistance would aid 
in further developing the claim.  

In summary VA advised the appellant of the type of evidence 
lacking to demonstrate entitlement to the benefit sought with 
the August 2001 rating decision, February 2002, the October 
2002 Board decision, the October 2004 supplemental statement 
of the case, and the September 16, 2004 letter from the RO 
explaining the provisions of the VCAA.  As for the duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c).  There is no indication that there is any 
other probative evidence available that has not been obtained 
concerning the issues on appeal.  That requirement of VA has 
been satisfied, and there is no additional evidence that 
needs to be provided.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the appellant was provided 
with initial notice of the provisions of the VCAA and its 
effect on the development of her claims in the September 16, 
2004 letter from the RO that replaced a VCAA letter mailed 
earlier in that month.  


The revised letter did indicate that the veteran should 
respond within 60 days but did not foreclose the subsequent 
submission of additional evidence during the one-year period.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the appellant's 
case at hand, nor would there be otherwise by operation of 
the new law.  The September 2004 letter appeared to 
incorporate the legislative modification.

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  The Board 
finds that there will be no prejudice to the appellant if the 
Board decides her appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to September 2004 when the appellant 
was notified of the VCAA as it applied to the effective date 
determination.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

In the present case, a substantially complete application to 
reopen was received on April 20, 2001.  Thereafter, in the 
August 2001 rating decision, the RO granted entitlement to 
DIC from April 20, 2001.  Only after that rating action was 
promulgated did the AOJ provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim for an earlier effective date and 
nonfinality of a June 1988 RO rating decision, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
her possession that pertains to the claim.  See the 
references to the documents issued to the appellant set out 
above, particularly as referenced in the January 2004 CAVC 
order.  

Because according to the CAVC a compliant VCAA notice in this 
case was not provided to the appellant prior to the initial 
AOJ adjudication denying the effective date claim, the timing 
of the notice does not comply with the express requirements 
of the law as found by the CAVC in Pelegrini II.  The CAVC 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its pervious decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  

In light of the CAVC's adoption of essentially the same 
principle in Pelegrini II, the Board finds that the CAVC in 
Pelegrini II has left open the possibility of a notice error 
being found to be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the compliant notice provided to the appellant was not 
given prior to the AOJ adjudication of the effective date for 
DIC the notice was provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
appellant has already been afforded opportunities to 
submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that she should provide or identify any 
and all evidence relevant to this claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  The September 16, 2004, notice letter in essence 
invited her to submit any evidence she had regarding the 
matter at issue.  In addition her response in October 2004 
and her attorney's submission in October 2004 indicated no 
additional evidence was forthcoming.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the claim on the merits.  


Finality of the June 1988 RO Rating Decision

The appellant argues through her attorney that the June 1988 
RO rating decision was not final since it did not comply with 
the mandate of section 3.103(e), specifically that the notice 
did include the "reason for the decision" to deny 
entitlement to DIC.  In essence the attorney argues that the 
statement in the VA generated letter that "the evidence does 
not establish that the veteran's death was due to a service-
connected disability" does not meet the "reason for 
decision" requirement of the regulation.  

Although the attorney relies on the holding in Ruffin v. 
Principi, 16 Vet. App. 12, 14 (2002) to support the argument 
that what the VA stated was not complaint with the regulation 
as it existed in 1988, a careful reading of that decision 
shows the facts were clearly distinguishable from those in 
the current appeal.  From the concurring opinion in Ruffin at 
16 it was made clear that there existed a legitimate question 
of whether an adequate section 3.103 notice was ever issued 
since the Board on remand had to address the presumption of 
administrative regularity.  

In the case at hand there is no argument regarding the June 
1988 issuance of notice or its receipt and the sole basis for 
arguing against finality is the sufficiency of the notice.  

The RO in June 1988 stated the reason for denying the claim 
was that the veteran's death was not due to a service-
connected disability.  This appears to be a clear statement 
of the reason for the decision that the appellant's claim for 
death benefits could not be granted.  The appellant claimed 
that the cause of the veteran's death as stated on the death 
certificate was due to service and the notice informed her 
that the RO had not agreed with her contention.  

A sufficient notice had to meet a substantially more lenient 
standard under the version of section 3.103 in effect prior 
to amendments in February 1990 and did not require that the 
rating decision or summary of evidence considered be included 
with notice.  See for example Dolan v. Brown, 9 Vet. App. 
358, 362 (1996); Crippen v. Brown, 9 Vet. App. 412, 420 
(1996) and Eddy v. Brown, 9 Vet. App. 52, 58 (1996).  See 
also Gilbert v. Derwinski, 1 Vet. App.  49, 57 (1990) 
explaining the rationale for a heightened notice standard.  

Contrary to the position taken by the appellant, the holding 
in Ruffin does not suggest or articulate the content of a 
compliant notice under section 3.103(e) (1988) with respect 
to the "reason for decision" element and there is no 
reference to any precedent decision that held or suggested a 
statement such as provided in the June 27, 1988 notice is so 
deficient as a "reasons for decision" to toll the 
applicable time period for initiating an appeal.  Neither the 
appellant nor her attorney presented evidence or argument 
that elements needed to require tolling of the statutory 
appeal period existed in this case.  

The notion of "grave procedural error" encompassing a 
breach of the duty to assist rather than failure to comply 
with statutory procedural requirements that extinguished a 
right to appeal as a basis to overcome finality has been 
overruled.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002) (en banc).  

Nor does the Board need to discuss equitable tolling which is 
another potential means of obtaining such review as discussed 
in Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998), as the 
facts do not warrant its application.  Thus the Board 
concludes that the June 1988 decision is final for purposes 
of the determination of the applicable effective date for DIC 
benefits in this case. 


Validity of 38 C.F.R. § 3.400(q)

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) (West 2002) and 38 C.F.R. § 3.400 (2004) and 
provide generally that the effective date for disability 
compensation based on service connection established in a 
reopened claim after final disallowance shall be the later of 
the date of claim or the date entitlement arose.  In this 
case service connection for cause of death was denied by the 
RO in a 1988 decision that is final.  Thereafter, the RO 
eventually reopened the claim in 2001 and then proceeded to 
assign an effective date for DIC coinciding with the April 
20, 2001 date of receipt of the reopened claim.

The appellant argues that the award of DIC should be made 
effective from when she filed her initial claim in 1988.  The 
applicable law provides the effective date for a reopened 
claim is governed by 38 U.S.C. § 5110(a) that provides such 
an effective date shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
claim.  The implementing regulation 38 C.F.R. § 3.400(q)(ii) 
provides that the effective date shall be date of receipt of 
the new claim or date entitlement arose, whichever is later.

The appellant's argument regarding the application of the 
effective date provisions has been considered and rejected in 
Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Therein the CAFC concluded that, any ambiguity 
notwithstanding, the expressed provisions for setting an 
effective date prior to the date of reopened claim in 
circumstances of government inattention or error and not in 
situations outside of government control was not 
unreasonable.  See for example Sears, 349 F.3d at 1331-32 
discussing sections 3.400(k) and (q)(2) versus (q)(1)(ii) and 
(r) and the reasonableness of the regulation even though 
arguably operating inconsistently with pro-claimant policy 
underlying the statute.  

The argument comes within the holding in Sears and the Board 
will rely on the rationale to affirm the effective date in 
April 2001 as determined in the August 2001 RO rating 
decision.  The operation of section 5111 together with 
sections 5108, 5110 and 3.400 precludes an earlier date for 
payment of DIC earlier than May 1, 2001. 

In the instant case, there is no argument directed to the 
finality of the June 1988 RO determination and the record 
reflects that the claim was abandoned.  See 38 C.F.R. § 3.158 
(2004).  No further correspondence was received from the 
appellant until she submitted her subsequent application for 
DIC benefits on April 20, 2001.  In addition, the Board has 
not overlooked the application of other regulations to 
determine if a pending claim existed prior to the formal 
application to reopen on April 20 2001.  It is provided under 
38 C.F.R. § 3.155(a) that an informal claim may, in some 
circumstances, be considered to be the date of a claim.  
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); 38 C.F.R. 
§ 3.1(p).  

Under section 3.157(a), a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits if it meets the requirements of section 3.157(b).  
Section 3.157(b)(1) addresses when a VA examination report 
may constitute an informal claim.  This regulation is also 
applicable to private medical records or SSA records and 
treats them somewhat differently for purposes of establishing 
a date of claim.  

Section 3.157(b)(2) provides the criteria for considerations 
of such submissions, but importantly establishes the date of 
receipt as the pertinent date rather than the date of the 
record.  The supporting medical opinion was received with the 
filing of the reopened claim and the Board has not been 
directed to other evidence.  In sum, the medical opinion in 
2001 led to the grant of service connection for the cause of 
death.

The pertinent determination is when the application was 
received, and an informal claim does not appear from the 
record to establish a pending claim prior to the formal 
application to reopen on April 20, 2001.  As noted 
previously, the claim for an earlier effective date based on 
CUE is no longer on appeal.  Consequently, the record does 
not allow for an earlier effective date for DIC in this case.  
There is no reference to any evidence that was followed by a 
communication or actions contemplated by 38 C.F.R. §§ 3.157 
and 3.160 to establish an informal claim prior to April 20, 
2001, with DIC based upon this claim properly paid from the 
following month.  38 U.S.C.A. § 5111(a)(d); 38 C.F.R. 
§ 3.157(b)(2).  


ORDER

Entitlement to an effective date prior to April 20, 2001, for 
a grant of service connection for the cause of the veteran's 
death is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


